                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, CA 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Attorneys for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                              UNITED STATES BANKRUPTCY COURT
                             9                              NORTHERN DISTRICT OF CALIFORNIA
                            10                                      SAN FRANCISCO DIVISION
                            11    In re                                                 Case No. 21-30299 DM
                            12    ACEH Capital, LLC,                                    Chapter 7
                            13                                                          CERTIFICATE OF SERVICE
                                                 Debtor.
                            14                                                          [NO HEARING REQUIRED]
                            15

                            16        I am a citizen of the United States, over the age of 18 years, and not a party to or interested in

                            17    the within entitled cause. I am an employee of Duane Morris LLP and my business address is

                            18    One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-1127. I am

                            19    readily familiar with the business practice for collection and processing of correspondence for

                            20    mailing and for transmitting documents by U.S. Mail, FedEx, fax, email, courier and other

                            21    modes. On May 27, 2021, I served the following documents:

                            22        •    APPLICATION FOR ENTRY OF ORDER BY DEFAULT RE NOTICE OF
                                           MOTION AND MOTION OF TRUSTEE TO REJECT LEASE OF
                            23             NON-RESIDENTIAL REAL PROPERTY LOCATED AT 1650 BOREL PLACE,
                                           STE. 105, SAN MATEO, CALIFORNIA ON 24 HOURS’ NOTICE PURSUANT TO
                            24             B.L.R. 6006-1(b);
                            25        •    DECLARATION OF GEOFFREY A. HEATON IN SUPPORT OF APPLICATION
                                           FOR ENTRY OF ORDER BY DEFAULT RE NOTICE OF MOTION AND
                            26             MOTION OF TRUSTEE TO REJECT LEASE OF NON-RESIDENTIAL REAL
                                           PROPERTY LOCATED AT 1650 BOREL PLACE, STE. 105, SAN MATEO,
                            27             CALIFORNIA ON 24 HOURS’ NOTICE PURSUANT TO B.L.R. 6006-1(b); and
                            28
D UANE M O RRIS             LLP   DM3\7704264                                       1
   S A N F RA N C I S C O
                              COS / APP FOR ENTRY OF ORDER BY RE NOT & MOT TO REJECT LEASE OF NON-RESIDENTIAL
                                 REAL PROPERTY
                        Case: 21-30299          (1650) BOREL
                                          Doc# 14-2            PLACE, STE.
                                                       Filed: 05/27/21     150, SAN 05/27/21
                                                                         Entered:   MATEO, CA) - CASE NO.
                                                                                             13:55:55     21-30299-DM
                                                                                                       Page    1 of
                                                                             2
                             1          •    [PROPOSED] ORDER AUTHORIZING TRUSTEE TO REJECT LEASE OF
                                             NON-RESIDENTIAL REAL PROPERTY LOCATED AT 1650 BOREL PLACE,
                             2               STE. 105, SAN MATEO, CALIFORNIA ON 24 HOURS’ NOTICE PURSUANT TO
                                             B.L.R. 6006-1(b)
                             3
                                  _X_       ELECTRONICALLY: I hereby certify that on the below date, I electronically filed the
                             4              foregoing with the Clerk of the Court using the CM/ECF system which will send
                                            notification of such filing to the e-mail addresses denoted on the Electronic mail notice list.
                             5

                             6
                                  _X_       BY OVERNIGHT DELIVERY: by placing (                the original) ( a true copy) thereof
                             7              enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                                            envelope for collection and transmittal by FedEx following my firm’s ordinary business
                             8              practices, which are that on the same day correspondence is placed for collection, it is
                                            deposited in the ordinary course of business with FedEx for overnight next business day
                             9              delivery.
                                  _X_       BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
                            10              accept service by e-mail or electronic transmission, I caused the document(s) to be sent to
                                            the person(s) at the e-mail addresses listed below. I did not receive, within a reasonable
                            11              time after the transmission, any electronic message or other indication that the
                                            transmission was unsuccessful.
                            12

                            13    Borel Place Associates                                   Borel Place Associates
                                  1611 Borel Place                                         Attn: Robert L. Spence, Partner
                            14    San Mateo, CA 94402                                      1611 Borel Place
                                                                                           San Mateo, CA 94402
                            15
                                  Alex Spence
                            16    Borel Place Associates
                                  Email: borelplace@yahoo.com
                            17

                            18

                            19               I declare under penalty of perjury under the laws of the United States of America that the

                            20    foregoing is true and correct and that this declaration was executed on May 27, 2021, in San

                            21    Francisco, California.

                            22
                                                                                                /s/ Deanna Micros (xxx-xx-5693)
                            23                                                                       DEANNA MICROS

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7704264                                          2
   S A N F RA N C I S C O
                                 COS / NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650)
                                         Doc#BOREL
                                               14-2 PLACE,  STE. 150, SANEntered:
                                                     Filed: 05/27/21      MATEO, 05/27/21
                                                                                  CA) - CASE13:55:55
                                                                                             NO. 21-30299-DM
                                                                                                        Page 2 of
                                                                                2
